Citation Nr: 1032355	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for tinea pedis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1975 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Winston-Salem, North 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to a compensable evaluation for tinea 
pedis came before the Board on appeal of a May 2004 rating 
decision.  The Veteran was afforded a hearing on this issue 
before the undersigned Veterans Law Judge in October 2007.  It 
was then remanded by the Board in March 2008 for further 
development.  After the completion of the requested development, 
the appeal was returned to the Board and then denied in a March 
2009 decision.

The Veteran appealed the March 2009 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2009 Order, the Court remanded the appeal to the Board 
for action consistent with a December 2009 Joint Motion for 
Remand.  This issue is now before the Board to complete the 
requested action.  

While the issue of entitlement to a compensable evaluation for 
tinea pedis was on appeal, the Veteran submitted requests to 
reopen previously denied claims for service connection for 
hearing loss and a nervous condition on the basis of new and 
material evidence.  These claims were denied in a January 2009 
rating decision.  The Veteran submitted a notice of disagreement 
with only the denial of the request to reopen the claim for 
hearing loss in June 2009.  He was provided with a statement of 
the case in November 2009 and then submitted a substantive appeal 
in November 2009.  Therefore, this issue is now also on appeal to 
the Board. 

However, both issues are REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran contends that he is entitled to a compensable 
evaluation for his service connected tinea pedis.  

The December 2009 Joint Motion to Remand noted that August 2007 
VA treatment records include a finding of "tinea in lower 
abdomen and both buttocks".  It was further noted that these 
records were not discussed by the Board in the March 2009 
decision.  The motion therefore requested that the Board consider 
these records prior to making a decision.  

The Board notes that the May 1981 rating decision which 
established service connection for tinea pedis was based solely 
on a claim for service connection for a skin disability of the 
feet.  A skin disability on the rest of the Veteran's body was 
not addressed, and the RO has never considered whether or not the 
tinea of the abdomen and buttocks is related to the service 
connected tinea pedis of the feet.  The Board finds that this 
matter must first be addressed by the RO in order to afford the 
Veteran due process.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In addition, the December 2009 Joint Motion to Remand observed 
that the August 2007 VA treatment records might constitute 
evidence that the Veterans' disability had worsened since the 
most recent VA examination in September 2006.  The Board agrees, 
and also notes that the August 2007 records are insufficient for 
rating purposes.  The Board finds that the Veteran should be 
scheduled for an additional examination of his skin.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

In regards to the issue of whether or not new and material 
evidence has been submitted to reopen the claim for service 
connection for hearing loss, the record indicates that the 
Veteran requested a hearing before a hearing officer at the RO in 
a November 2009 VA Form 9.  A hearing was scheduled but postponed 
in order to provide the Veteran's representative with a copy of 
the claims folder.  This has been accomplished.  A note in the 
claims folder further shows that the hearing was to be 
rescheduled when the folder was returned from the Board.  
However, a second VA Form 9 was received from the Veteran's 
representative in December 2009 in which a hearing before the 
Board at the RO was requested.  The Board finds that the type of 
hearing desired by the Veteran should be clarified, and then the 
hearing should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for his skin 
disabilities since 2007.  After securing 
the necessary release, the RO should obtain 
these records and associate them with the 
claims folder. 

2.  The Veteran should be afforded a VA 
dermatology examination to determine the 
nature and extent of his service connected 
tinea pedis.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies should be 
conducted.  After the completion of the 
examination and the record review, the 
examiner should attempt to express the 
following opinions: 
a) Does the Veteran have tinea or any 
other chronic skin disability on any 
portion of his body other than the feet?  
If so, what is the diagnosis of this 
disability?
b) If the Veteran is determined to have a 
chronic skin disability on any portion of 
his body other than his feet, is it as 
likely as not that this disability is 
related to either his service connected 
tinea pedis of the feet, or active 
service? 
The examiner should also include the 
findings necessary to rate the Veteran's 
service connected disability, to include 
but not limited to describing any 
characteristics of disfigurement; the 
percentage area affected of the entire 
body or exposed area by service connected 
skin disabilities; and whether or not 
corticosteroids or other immunosuppressive 
drugs have been used and, if so, how long 
they were used during the last 12 months.  
The reasons and bases for all opinions and 
findings should be noted.  

3.  In regards to the issue of whether or 
not the Veteran has submitted new and 
material evidence to reopen a claim for 
service connection for hearing loss, 
contact the Veteran and his representative 
and ask that they clarify whether they 
desire a hearing at the RO before a 
hearing office or a Veterans Law Judge.  
Afterwards, schedule the Veteran for his 
requested hearing if appropriate.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



